Citation Nr: 9916760	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the larynx and right true vocal cord as a result of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran, who had active service 
from December 1956 to February 1960, appealed that decision 
to the BVA and the case was forwarded to the Board for 
review.  By a decision of November 28, 1997, the Board denied 
the veteran's claim for service connection for squamous cell 
carcinoma of the larynx and right true vocal cord.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran, vacated the Board's 
decision of November 28, 1997, and remanded the case to the 
Board for further proceedings and readjudication.  


REMAND

In May 1999 the Board received additional argument and 
evidence in support of the veteran's appeal.  The additional 
evidence included a statement from the veteran (dealing 
primarily with the veteran's employment history), a letter 
from John Babyak, M.D., and medical literature discussing the 
relationship between laryngeal cancer and exposure to 
asbestos.

April and June 1996 statements from VA physicians reflect 
that the veteran had cancer of the larynx and that he reports 
asbestos exposure.  They indicate that, while rare, asbestos 
can cause laryngeal cancer.

The Board believes that additional development of the medical 
evidence should be undertaken prior to a final disposition of 
the appeal.  Specifically, in view of the Court's order 
vacating and remanding the issue of the veteran's entitlement 
to service connection for squamous cell carcinoma of the 
larynx and right true vocal cord, the Board believes that an 
opinion by a physician, who has reviewed the veteran's 
medical records and examined him, would be helpful.  

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
otolaryngology examination by a board-
certified specialist, if available, to 
determine the etiology of the veteran's 
squamous cell carcinoma of the larynx and 
right true vocal cord.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner prior 
to the examination.  The examination 
report should reflect that the examiner 
reviewed the claims file.  The examiner 
is requested to comment on the April and 
June 1996 statements by VA physicians, 
the March 1999 letter from John Babyak, 
M.D., and the medical literature received 
in May 1999, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's squamous cell 
carcinoma of the larynx and right true 
vocal cord is related to his asbestos 
exposure during his active service.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

2.  The RO should review the examination 
report and determine if the information 
requested above has been supplied.  If 
not, the report should be returned as 
inadequate. 

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal. 

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran may submit to the RO any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he receives further notice.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

